Citation Nr: 1542235	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for spontaneous pneumothorax, right recurrent, rated as 10 percent disabling.

2. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

3. Entitlement to service connection for sterilization, to include as secondary to exposure to Agent Orange and/or exposure to contaminated water at Camp Lejeune.

4. Entitlement to service connection for a skin disability of the trunk and arms, to include as secondary to exposure to Agent Orange.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Robert Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2010, March 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 rating decision, a 10 percent rating was granted for spontaneous pneumothorax, right recurrent, for the entire period on appeal.  As higher schedular ratings remain available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2015 statement, the Veteran withdrew his request to testify before a member of the Board.

The issues of entitlement to service connection for a skin disability and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran experiences no residuals of spontaneous pneumothorax, right recurrent; pulmonary function testing did not reveal forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, FEV-1/forced vital capacity (FVC) of 56 to 70 percent or DLCO of 56 to 65 percent predicted.

2. The Veteran's PTSD is manifested by sleep impairment and some impaired social functioning, which causes occupational and social impairment resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. Sterilization has not been shown to have its onset in service, nor is such disability shown to have been caused or aggravated by military service to include exposure to Agent Orange or exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for spontaneous pneumothorax, right recurrent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6843 (2014).

2. The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3. Service connection for sterilization is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter dated August 2009, the Veteran was informed of how to substantiate his claim for an increased rating for his service-connected spontaneous pneumothorax.  Likewise, in a letter dated February 2010, the Veteran was informed of how to substantiate his claim for service connection for sterilization.

Regarding the increased initial rating claim for PTSD, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for sterilization.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed in greater detail, there is no competent evidence linking the Veteran's sterilization to his period of active service-including his presumed exposure to Agent Orange or his conceded exposure to contaminated water at Camp Lejeune.  Thus, under McLendon, VA was not required to provide the Veteran with an examination to determine the nature and etiology of any sterilization.

The Veteran has been afforded multiple VA examinations to assess the severity of his pneumothorax and PTSD over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's disabilities, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Merits

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A. Spontaneous Pneumothorax

The Veteran's spontaneous pneumothorax has been rated as 10 percent disabling under Diagnostic Code 6843 throughout the entirety of the period on appeal.  

Under the general rating formula, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling. FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2009.  There, the Veteran reported cough with purulent sputum, shortness of breath with heavy lifting and shortness of breath after walking two blocks.  The Veteran denied asthma attacks.  The Veteran reported a 40-year history of smoking.  Lung examination was abnormal, consistent with chronic obstructive pulmonary disease (COPD).  The Veteran could not perform a pulmonary function test (PFT) due to coughing.  The Veteran stated that he would vomit if he were to continue.  The Veteran's effort was described as poor.  The Veteran's chest X-ray showed atypical scarring, hyperexpanded lung fields and no pneumothorax.  The examiner stated that the Veteran's disability was quiescent.  This was the examiner's conclusion due to the Veteran's self-reported history and the presence of an old chest tube scar.  The Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  The examiner sated that the effects of the Veteran's service-connected disability is difficult to separate from the long term effects of smoking.  The examiner stated that the effect on the Veteran's daily activity is not significantly limited due to pneumothoraces.

In an April 2010 VA treatment record, imaging testing results were recorded.  Findings compatible with COPD were noted.  The lungs were moderately hyperinflated.  There were bilateral apical blebs present.  There was diffuse bilateral prominence of the bronchovascular markings.  The lungs were otherwise clear.

Private treatment records from Dr. C.S. dated May 2013 through August 2013 are of record.  Those treatment records note difficulty breathing and dyspnea.  

The results of private PFTs from October 2013 are of record.  That testing revealed a pre-test FEV-1 of 96.5% and a post-test FEV-1 of 97.8%.  Additionally, a pre-test DLCO of 74.0 was recorded and a post-test DLCO of 70.6 was recorded.  A diagnosis of COPD, but not pneumothorax, was recorded.  

The Veteran was afforded a VA examination in December 2013.  There, the examiner noted the Veteran's current diagnosis of COPD and explained there were no residuals from the pneumothorax that occurred in 1971.  The examiner pointed to normal chest X-rays and PTFs to support this opinion.  The examiner noted that the Veteran was offered the opportunity to take a new PFT, but he declined given the private testing conducted in October 2013, as discussed above.  The examiner explained that the Veteran's respiratory disability does not impact his ability to work.  

A rating in excess of 10 percent is not warranted for the Veteran's service connected spontaneous pneumothorax, right recurrent.  Upon objective examination, both VA examiners explained that the Veteran does not experience any residuals as a result of his spontaneous pneumothorax, right recurrent.  See December 2013 VA Examination Report; September 2009 VA Examination Report.  Further, the only PFT results of record-October 2013 private testing-does not reveal that the criteria for a rating in excess of 10 percent under Diagnostic Code 6843 have been met.  Indeed, there is no evidence of FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted or DLCO (SB) 56 to 65 percent predicted.  There is also no evidence of any cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure or that the Veteran requires outpatient oxygen therapy.  Without any evidence of such, coupled with the uncontroverted evidence that the Veteran does not experience any residuals of his spontaneous pneumothorax, a disability rating in excess of 10 percent under Diagnostic Code 6843 is not warranted.

The Board notes that the Veteran has directed the Board's attention to service treatment records (STRs) showing trouble breathing.  See May 2011 Statement of R.N.B.; January 2009 Statement of Veteran.  However, the severity of the Veteran's service-connected disability during service-several decades ago-is not relevant.  Rather, the current severity of his disability is the relevant inquiry in determining whether an increased rating is warranted.  Thus, while the Board acknowledges the Veteran's argument, STRs are not relevant as they do not show the current severity of the Veteran's disability.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected spontaneous pneumothorax.  The Veteran's disability is manifested by some reduced lung function.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, VA examiners have explained that the Veteran does not experience any residuals of his spontaneous pneumothorax.  See December 2013 VA Examination Report; September 2009 VA Examination Report.  Indeed, the December 2013 VA examiner stated that the Veteran's service connected disability does not impact his ability to work.  Further, the Veteran has not argued that his service-connected disability alone renders him unemployable.  Thus, a TDIU is not raised by the record.

B. PTSD

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411 throughout the entirety of the period on appeal.  

Under this diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the evidence of record, a March 2010 VA treatment record noted that the Veteran had been divorced for one year.  He stated that he sees his son almost every night.  The Veteran reported being retired and performing trade services and volunteer work.  He reported two marriages.  He reported leaving his first wife due to different goals.  He stated that his second marriage lasted 22 years.  He reported a good relationship with his son.

A mental status examination revealed casual appearance and the Veteran was neatly groomed.  His behavior was polite.  He was cooperative.  His mood and affect were improving.  The Veteran denied suicidal and homicidal ideations.  He denied delusions and hallucinations.  Possible flashbacks were noted.  Insight and judgment were good.  Intellect was average to above average.  A GAF score of 70 was recorded.

A June 2010 VA treatment record noted no use of alcohol.  He reported trouble sleeping, noting that he would not fall asleep until two or three in the morning and waking up at five in the morning.  He noted a dislike of loud noises and avoiding large crowds.  

A mental status examination revealed casual appearance and the Veteran was neatly groomed.  His behavior was polite.  He was cooperative.  His mood and affect were improving.  The Veteran denied suicidal and homicidal ideations.  He denied delusions and hallucinations.  Possible flashbacks were noted.  Insight and judgment were good.  Intellect was average to above average.  A GAF score of 70 was recorded.

The Veteran was afforded a VA examination in August 2010.  There, the Veteran reported good relationships with his siblings and his current girlfriend.  He also reported a good relationship with his children.  He completed two years of college.  He reported that prior to his retirement, he had a good relationship with his supervisor and co-workers.  The Veteran noted not liking to leave his house and few friends.  The Veteran reported retiring due to a left knee injury.  The examiner stated that the Veteran's unemployment was not primarily due to the effects of his PTSD. 

A mental status examination revealed orientation within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  Eye contact was good.  Affect and mood were normal.  Communication and speech were within normal limits.  Panic attacks were present and occurring less than once per week.  The Veteran reported anxiety and sweating when hearing sirens.  There was no suspicion or delusions.  There was no history of hallucinations.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions.  The Veteran did not have slowness of thought or confusion.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired.  He forgets names, directions and recent events.  Suicidal and homicidal ideations were absent.  A GAF score of 60 was recorded.  The examiner stated that psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although the Veteran is functioning satisfactorily.  

August and October 2010 VA treatment record noted continued difficulty sleeping and anxiety.  A mental status examination revealed casual appearance and the Veteran was neatly groomed.  His behavior was polite.  He was cooperative.  His mood and affect were improving.  The Veteran denied suicidal and homicidal ideations.  He denied delusions and hallucinations.  Possible flashbacks were noted.  Insight and judgment were good.  Intellect was average to above average.  A GAF score of 65 was recorded.

In a March 2011 Notice of Disagreement, the Veteran noted homicidal thoughts.

June 2012, November 2012 and December 2012 VA treatment records (Virtual VA) noted trouble sleeping, noting that the Veteran would not fall asleep until two or three in the morning and waking up at five in the morning.  He noted a dislike of loud noises and avoiding large crowds.  

A mental status examination revealed casual appearance and the Veteran was neatly groomed.  His behavior was polite.  He was cooperative.  His mood and affect were improving.  The Veteran denied suicidal and homicidal ideations.  He denied delusions and hallucinations.  Possible flashbacks were noted.  Insight and judgment were good.  Intellect was average to above average.  A GAF score of 65 was recorded.

A May 2013 VA treatment record (Virtual VA) noted problems sleeping.  A GAF score of 65 was recorded.  

A September 2013 VA treatment record (Virtual VA) noted problems sleeping.  Recurrent nightmares, anxious mood, insomnia, social isolation, panic attacks, poor memory, decreased attention span, relationship problems, hypervigilance, and exaggerated startle response were noted.  A GAF score of 65 was recorded.

In May 2013, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's PTSD symptomatology results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 74 was recorded.

The Veteran reported no negative effects on his familial relationships.  The Veteran reported having no interest in developing or maintaining friendships.  He reported no close friends over the past year.  He reported becoming frustrated easily.  The Veteran reported dating in the past year, but no significant impairment due to PTSD.  He reported an interest in future dating relationships.  

The Veteran reported volunteering twice per week for a local tribe.  The Veteran reported moderate impairment in completing tasks due to his PTSD.  He also reported irritability and frustrating when volunteering.  He reported only about three hours of sleep per night.  Symptoms reported were: anxiety; chronic sleep impairment; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  No other symptoms were noted.

A February 2014 VA treatment record noted that the Veteran does not sleep.  The Veteran was described as hypervigilant.  The Veteran stated that people described him as agitated.  

A mental status examination revealed a casually and neatly dressed male, who was cooperative.  There was no evidence of psychotic symptoms.  Mood was euthymic.  Affect was appropriate.  Insight and judgment were unimpaired.  A GAF score of 65 was recorded.

A May 2014 VA treatment record noted that the Veteran was in a good mood, but occasionally gets irritable.  He still has arousal, reexperiencing and avoidance symptoms.  He stated that he is uncomfortable around crowds.  He denied suicidal and homicidal ideations, panic attacks and anxiety.  

A mental status examination revealed a casually and neatly dressed male, who was cooperative.  There was no evidence of psychotic symptoms.  Mood was euthymic.  Affect was appropriate.  Insight and judgment were unimpaired.

The evidence of record does not show that a rating in excess of 30 percent for PTSD is warranted.  Indeed, the evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The Veteran's PTSD is largely manifested by sleep impairment.  He also noted symptoms of avoidance and hypervigilance.  The Veteran reported positive personal relationships with members of his family, including his son.  There was no evidence of any impaired speech, panic attacks more than once per week, difficulty in understanding complex commands, or impaired abstract thinking.

While the Veteran noted that he had homicidal thoughts, see March 2011 Notice of Disagreement, there is no further evidence of such.  Indeed, after asserting that he had homicidal thoughts in March 2011, he again continued to deny any suicidal or homicidal thoughts.  See June 2012 VA Treatment Record (denies homicidal and suicidal thoughts); November 2012 VA Treatment Record (same); December 2012 VA Treatment Record (same); May 2013 VA Examination Report (same).  Aside from the single instance that the Veteran purported to experience homicidal thoughts, there is no evidence of any such thoughts thereafter or even before March 2011.  See August 2010 VA Examination Report (denies suicidal and homicidal thoughts). 

Further, GAF scores from this period are indicative of only mild symptomatology.  To that end, all of the GAF scores of record range from 60 to 80.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).   See DSM-IV.  A GAF score in the range of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See id.  Finally, a GAF score in the range of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).  Indeed, the bulk of the Veteran's GAF scores are above 60, indicating mild to transient symptomatology.  To that end, the Veteran was only assigned a GAF score of 60 once, which is at the high end of the 51 to 60 range, denoting moderate symptomatology.  On the whole, the Veteran's GAF scores only reflect mild symptomatology at worst.  Given his GAF scores and reported symptomatology, a rating in excess of 30 percent for PTSD is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD disability.  The Veteran's disability is manifested by some social and occupational impairment.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice, 22 Vet. App. 447.  In this instance, the Veteran himself reported being retired due to a left knee injury.  See August 2010 VA Examination Report.  Further, there is no evidence that the Veteran is unemployable solely due to his PTSD.  See id; May 2013 VA Examination Report.  Indeed, the Veteran does not even argue such.  Thus, a TDIU is not raised by the record.

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

There is no competent evidence linking sterilization with the Veteran's period of active service.  Indeed, service treatment records provide no evidence of any sterilization problems during service.  While the Veteran has argued that his sterilization is related to an incidence of service, he is not competent to opine as to the etiology of a complex medical disability like sterilization.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, there is no competent evidence of record linking the Veteran's sterilization with any incidence of service.

Additionally, veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in the Republic of Vietnam during this period, his exposure to Agent Orange is conceded.  See Form DD-214.

Sterilization is not one of the conditions presumptively associated with either exposure to Agent Orange.  However, the availability or unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no competent evidence linking the Veteran's sterilization with his conceded exposure to Agent Orange.  While the Veteran himself has argued that his sterilization is related to his exposure to Agent Orange, see June 2012 Substantive Appeal, he is not competent to offer such a complex etiological opinion.  See Jandreau, 492 F.3d at 1376-77.  There is no competent evidence of record linking the Veteran's sterilization with his conceded exposure to Agent Orange.

Additionally, the Veteran has argued that his sterilization was caused by exposure to contaminated groundwater at Camp Lejeune.  See June 2012 Substantive Appeal; January 2011 Statement of Veteran.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id at p.6.  As the Veteran served at Camp Lejeune during this period, see Form DD-214, it is assumed that the Veteran was potentially exposed to those chemicals.

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  In this instance, however, sterilization was not one of the fourteen disabilities identified as having an association with TCE, PCE or a solvent mixture exposure.

Here, there is no competent evidence linking the Veteran's sterilization with his presumed exposure to contaminated water at Camp Lejeune.  Indeed, VBA Training Letter 11-03 does not list sterilization as one of the disabilities potentially associated with exposure to TCE, PCE or a solvent mixture.  While the Veteran himself argues that sterilization is related to his exposure to contaminated water at Camp Lejeune, see June 2012 Substantive Appeal, he is not competent to offer such a complex etiological opinion.  See Jandreau, 492 F.3d at 1376-77.  There is simply no competent evidence of record linking the Veteran's sterilization with his presumed exposure to contaminated water at Camp Lejeune.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection.  There is no competent evidence linking the Veteran's sterilization with any incidence of service, include exposure to Agent Orange or contaminated water at Camp Lejeune.  As such, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sterilization is denied.  See 38 U.S.C.A §5107.




ORDER

Entitlement to a disability rating in excess of 10 percent for spontaneous pneumothorax, right recurrent, is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for sterilization is denied.


REMAND

A VA examination is required to determine the nature and etiology of the Veteran's peripheral neuropathy.  In October 2014, an Agent Orange Peripheral Neuropathy Review Checklist was completed.  A VA clinician explained that peripheral neuropathy was not early onset, in that it did not develop within one year of the Veteran's period of active service or prior to May 8, 1976.  The clinician, however, did not offer an opinion as to whether the Veteran's peripheral neuropathy was related to service, including his conceded exposure to Agent Orange.  As the VA clinician did not address the etiology of the Veteran's peripheral neuropathy other than whether it was early onset, a VA examination exploring the etiology of the Veteran's peripheral neuropathy is required.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (if VA provides a medical examination or medical opinion for a service connection issue, the duty to assist mandates that it be adequate).

Regarding entitlement to service connection for a skin disability, a new VA examination is required.  The Veteran was afforded a VA examination in January 2010.  There, the examiner concluded that there were no signs of a skin disease.  However, subsequent VA treatment record, dated February 2014, notes that in 2011, the Veteran was treated for blisters on his hands, which was possibly porphyria cutanea tarda.  Given the subsequent treatment record discussing possible porphyria cutanea tarda, along the fact that porphyria cutanea tarda is a disability for which service connection is presumptively warranted for veterans exposed to Agent Orange, a new VA examination is warranted to determine the nature and etiology of any skin disability.  See 38 C.F.R. § 3.309(e).  As discussed above, the Veteran's exposure to Agent Orange is conceded.  

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated May 2014 forward.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner should opine as to the following:
Is it at least as likely as not (i.e., a 50 percent or greater probability) that peripheral neuropathy was caused by or is otherwise related to the Veteran's active service, including his conceded exposure to Agent Orange?

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner should opine as to the following:

a. Does the Veteran suffer from any diagnosable skin disabilities, including porphyria cutanea tarda?

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or is otherwise related to the Veteran's active service, including his conceded exposure to Agent Orange?

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N, SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


